Citation Nr: 0941570	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for glaucoma, right 
eye, status post trabeculectomy, claimed as a right eye 
disability.

2.  Entitlement to service connection for bursitis of the 
left elbow, claimed as a left elbow disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for back strain.

5.  Entitlement to service connection for a disability 
manifested by cardiomegaly, claimed as a heart disability, to 
include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 decision by the RO that denied the benefits 
sought on appeal.

In July 2009, the Veteran was notified of the time and place 
of a Board hearing he had requested in connection with the 
present appeal.  See 38 C.F.R. § 20.702(b).  He failed to 
appear, however, and no motion for rescheduling has been 
received.  Accordingly, the Board will process his appeal as 
though the request for hearing has been withdrawn.  38 C.F.R. 
§ 702(d).

Thus far, the RO has limited its consideration of the 
Veteran's psychiatric claim to the matter of his entitlement 
to service connection for PTSD.  The evidence shows that he 
has been diagnosed with psychiatric disorders other than 
PTSD, however, to include generalized anxiety disorder and 
major depressive disorder.  Under the circumstances, the 
Board finds that the Veteran's claim should be expanded.  
See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(indicating that a veteran's claim for service connection for 
psychiatric symptoms should not be limited to consideration 
of a specific diagnosis where the pleadings and evidence 
suggest a claim of broader scope).  Accordingly, the issue 
has been recharacterized as set forth above, on the title 
page.

The Board's present decision is limited to an adjudication of 
issues 1, 2, and 4, as enumerated above.  For the reasons set 
forth below, issues 3 and 5 are being REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has glaucoma of the right eye, status post 
trabeculectomy, that is at least as likely as not 
attributable to an injury in service.

2.  The Veteran has been diagnosed with bursitis of the left 
elbow; no credible, competent evidence has been received to 
show that the condition may be associated with an event, 
injury, or disease in service, or with another service-
connected disability.

3.  The Veteran has been diagnosed with lumbar strain; no 
credible, competent evidence has been received to show that 
the condition may be associated with an event, injury, or 
disease in service, or with another service-connected 
disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
glaucoma of the right eye, status post trabeculectomy, was 
incurred as a result of an injury in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Bursitis of the left elbow was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

3.  Lumbar strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for 
disabilities of his right eye, left elbow, and back.  He says 
that he was hit in the right eye with a pain pellet while 
participating in drills during service in October 1988; that 
he injured his back while "fast roping" during a landing in 
Liberia in August 1990; and that he struck his left elbow on 
concrete during service in Liberia in December 1990.  He 
believes that his current difficulties with his right eye, 
left elbow, and back can be traced back to those in-service 
events.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

As set forth below, the Board has determined that the 
evidence supports an award of service connection for glaucoma 
of the right eye, status post trabeculectomy.  See 
discussion, Part II, infra.  Inasmuch as the Board's decision 
on that issue represents a full grant of the benefit sought 
on appeal, there is no need to engage in an analysis as to 
whether the requirements of the VCAA have been satisfied as 
they pertain to the question of service connection for that 
disability.  That matter is moot.  The discussion that 
follows is limited to the Veteran's claims for service 
connection for disabilities of the back and left elbow.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of the VCAA 
apply generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant prior 
to the initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claims that are 
currently being adjudicated.  By way of a pre-adjudicatory 
VCAA notice letter sent to the Veteran in March 2006, the RO 
informed the Veteran of the information and evidence required 
to substantiate his claims and of his and VA's respective 
duties for obtaining the information and evidence.  He was 
also informed of the manner in which ratings and effective 
dates are assigned for awards of disability benefits.  No 
corrective action is necessary.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The Board acknowledges that VA 
has been unable to obtain a complete set of the Veteran's 
service treatment records.  It appears that the RO has 
obtained all of the records that are available, however, and 
that further efforts to obtain additional records would be 
futile.  38 C.F.R. § 3.159(c)(2) (2009).  There appear to be 
no other legitimate places to request the records.  In 
addition, in December 2006, the RO notified the Veteran of 
its inability to obtain the records and of his right to 
submit alternative evidence.

The Board also recognizes that the Veteran has not been 
afforded a VA examination and/or opinion in connection with 
his back and left elbow claims.  However, the record on 
appeal is completely devoid of any credible, competent 
evidence to show that his left elbow or back complaints may 
be associated with an event, injury, or disease in service, 
or with another service-connected disability.  See 
discussion, Part II, infra.  Under the circumstances, no VA 
examination and/or opinion is necessary, even taking into 
account VA's heightened duties in cases where service records 
have been lost or misplaced.  See, e.g., McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (holding, in part, that an 
examination may be required under the provisions of 38 C.F.R. 
§ 3.159(c)(4) if the record on appeal contains medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation); Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  Accordingly, and because 
the Veteran has not adequately identified and/or provided 
releases for any other evidence, relevant to these particular 
claims, that exists and can be procured, no further 
development action is necessary.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Generally, in order to prove service connection, there must 
be competent, credible evidence of (1) a current disability, 
(2) in-service incurrence or aggravation of an injury or 
disease, and (3) a nexus, or link, between the current 
disability and the in-service disease or injury.  See, e.g., 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. 
West, 12 Vet. App. 341 (1999).

A.  Right Eye

In the present case, the Board finds that the evidence 
supports the Veteran's claim for service connection for 
glaucoma of the right eye, status post trabeculectomy.  The 
available service treatment records are sparse.  However, 
they include a clinical report, dated in September 1988, 
wherein it was noted that the Veteran had no history of prior 
operations, and subsequent reports, dated in April 1991, 
which show, among other things, that he had had an operation 
on the right eye as a result of injury.  That evidence is 
consistent with the Veteran's report that he injured his eye 
in service in October 1988, with surgery soon after.  Recent 
VA treatment records, dated in 2006, show that he has been 
diagnosed with glaucoma of the right eye, status post 
trabeculectomy, and that the condition can be attributed to 
old trauma (more specifically, the reported paintball injury 
in service).  Under the circumstances, the Board is satisfied 
that requirements for an award of service connection have 
been satisfied.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 3.102 (2009).  
Service connection for glaucoma of the right eye, status post 
trabeculectomy, is granted.

B.  Left Elbow

As to the Veteran's entitlement to service connection for 
bursitis of the left elbow, the Board finds that the 
preponderance of the evidence is against the claim.  The 
available service treatment records show that the Veteran 
sustained an injury to his left arm in September 1988.  On 
examination later that same month, however, no impairment of 
the left elbow was noted.  Neither was an impairment of the 
left elbow noted on in-service examination in April 1991.  A 
VA treatment record, dated in July 1998, indicates that the 
Veteran had been involved in body building for 12 years.  He 
made no complaints with respect to his left elbow.  In 
January 2002, he reported left elbow (and shoulder) pain.  He 
reported that it was of recent onset, however, having begun 
the previous Thanksgiving when he sustained an injury playing 
football.  The clinical assessment was that he had olecranon 
bursitis.

The Veteran has not alleged continuity of left elbow symptoms 
since service, and none of the evidence otherwise suggests 
the condition may be associated with an event, injury, or 
disease in service, or with another service-connected 
disability.  To the contrary, the evidence indicates that the 
condition had its onset after service.  In absence of 
credible, competent evidence tending to show that the 
Veteran's current complaints "may be associated" with 
service or an already service-connected disability, the claim 
for service connection must be denied.

C.  Back Strain

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
back strain.  The Veteran maintains that he has "always" 
felt back pain since service.  The available evidence does 
not support such a conclusion, however.  In July 1998, for 
example, the Veteran reported that he had been involved in 
body building for 12 years and had had chronic low back pain 
for a "number of months."  Subsequently, in June 2005, he 
complained of low back pain for a period of "weeks," 
following a foot injury that resulted in an altered gait.  
Similar complaints of pain were reported in July, August, and 
December 2005.  In May 2006, he presented to the emergency 
room with a two-and-a-half week history of right-sided low 
back pain.  It was noted that he did a lot of heavy lifting 
and bending at work.  The clinical assessment was that he had 
lumbar strain.  The pertinent history recorded at these times 
fails to detail longstanding back pain.  This is considered 
pertinent as he was seeking treatment, presumably to get 
better.

Inasmuch as the historical evidence indicates that the 
Veteran has had discrete periods of pain over the years since 
service, the Veteran's allegations of continuity of symptoms 
since are not credible.  None of the evidence otherwise 
suggests his current may be associated with an event, injury, 
or disease in service, or with another service-connected 
disability.  In absence of credible, competent evidence 
tending to show that the Veteran's current complaints "may 
be associated" with service or an already service-connected 
disability, the claim for service connection must be denied.


ORDER

Service connection is granted for glaucoma of the right eye, 
status post trabeculectomy.

Service connection for bursitis of the left elbow is denied.

Service connection for back strain is denied.
REMAND

The Veteran has not been provided a VCAA notice letter with 
respect to the matter of his entitlement to service 
connection for acquired psychiatric disorders other than 
PTSD.  That needs to be accomplished.

In April 2006, the service department reported that there was 
no evidence in the Veteran's file to substantiate any service 
in Southwest Asia.  Attached to the report, however, is a 
page from his service personnel file which shows, among other 
things, that he received the Southwest Asia Service Medical 
(SASM) in August 1991.  In light of the apparent conflict in 
the evidence, clarification is required.

The Veteran has reported that he was first hospitalized for 
psychiatric problems at the VA Medical Center (VAMC) in 
Richmond, Virginia in 1997.  He also says that he was first 
seen for cardiac problems at that facility later that same 
year.  Records of that treatment are not in the claims file.  
Because the additional records, if procured, could bear on 
the outcome of the Veteran's appeal, efforts should be made 
to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

A VA clinical psychologist diagnosed the Veteran with PTSD in 
March 2008 based, in part, on the Veteran's allegation that 
he had sustained an eye injury during service.  The Board has 
found that there is credible evidence to support that 
allegation.  See discussion, Part II.A, supra.  It is not 
entirely clear from the March 2008 report whether that sort 
of stressor, in and of itself, is medically sufficient to 
warrant a diagnosis of PTSD.  Additional development is 
required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a VCAA notice letter to the Veteran 
and his representative relative to the issue 
of his entitlement to service connection for 
acquired psychiatric disorders other than 
PTSD.  Among other things, the letter should 
contain notice of the manner in which 
disability ratings and effective dates are 
assigned for awards of disability benefits, 
as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran and his 
representative should be given a reasonable 
opportunity to respond to the notice, and 
any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

2.  Ask the Veteran to provide as much 
additional detail as possible regarding his 
claimed PTSD stressors, including any 
additional detail he can provide with 
respect to dates, times, locations, and 
names of others who were involved.  Any 
additional statements or evidence received 
should be associated with the claims file.

3.  Ask the service department to (a) verify 
the Veteran's service, (b) provide a 
complete copy of any and all records in the 
Veteran's service personnel file, and 
(c) clarify its prior report that there was 
no evidence in the Veteran's file to 
substantiate any service in Southwest Asia, 
in light of the page from his service 
personnel file which shows, among other 
things, that he received the Southwest Asia 
Service Medical (SASM) in August 1991.  
Efforts to obtain the evidence should be 
documented, and any response(s) or evidence 
obtained should be associated with the 
claims file.

4.  After all of the foregoing development 
has been completed, refer the Veteran's case 
to the Marine Corps Historical Center (MCHC) 
for verification of the reported stressors.  
The MCHC should be asked to indicate whether 
any additional information is required of 
the Veteran to conduct its research and, if 
so, he should be asked to provide the 
additional information.

5.  Obtain copies of records of any relevant 
treatment the Veteran may have received 
through the VAMC in Richmond, Virginia prior 
to July 22, 1998, and after August 29, 2006, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

6.  After all of the above development has 
been completed, arrange to have the Veteran 
scheduled for a psychiatric examination.  
The examiner should review the claims file, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has symptoms that 
meet the diagnostic criteria for PTSD.  In 
so doing, the examiner should accept as 
verified the Veteran's claim that he 
sustained an injury to his right eye during 
service, as well any other stressors that 
the RO finds to have been corroborated.  If 
it is the examiner's conclusion that the 
Veteran has PTSD, the examiner should review 
the Veteran's verified stressors and 
indicate which of those stressors are of 
sufficient severity as to reasonably result 
in PTSD.  If it is determined that the 
Veteran suffers from an acquired psychiatric 
disorder other than (or in addition to) 
PTSD, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (i.e., whether it is 50 percent or more 
probable) that the disorder (a) is due to, 
or has been chronically or permanently 
worsened by, a service-connected disability, 
or (b) can otherwise be attributed to 
service.  A complete rationale for all 
opinions should be provided.

7.  If the expanded record shows that the 
Veteran had service in the Southwest Asia 
theater of operations during the Persian 
Gulf War, arrange to have him scheduled for 
an appropriate examination for purposes of 
assessing the likely etiology of his claimed 
heart disorder.  The claims file must be 
made available to, and reviewed by, the 
examiner called upon to examine the Veteran.  
The examiner(s) should determine if there 
are any objective medical indications that 
the Veteran is currently suffering from 
cardiomegaly or other cardiovascular signs 
or symptoms.  The examiner(s) should provide 
details about the onset, frequency, 
duration, and severity of the Veteran's 
complaints, and should discuss what 
precipitates and relieves them.  It should 
then be determined, based on a review of 
symptoms, physical findings, and laboratory 
tests, if these problems are attributable to 
any known diagnostic entity or entities.  
All necessary testing should be performed.  
Examinations by appropriate specialists, as 
indicated, should be conducted with regard 
to any of the foregoing symptoms, or 
abnormal findings pertaining thereto, that 
cannot be attributed to a known clinical 
diagnosis.  The examiner(s) should consider 
that symptom-based "diagnoses" are not 
considered known diagnostic entities for 
compensation purposes.  The final report of 
the examination(s) should set forth a list 
of diagnosed conditions pertaining to the 
Veteran's complaints, an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any of those diagnosed 
conditions can be attributed to service; and 
a separate list of any symptoms, abnormal 
physical findings, and abnormal laboratory 
test results relating to those complaints 
that cannot be attributed to a known 
clinical diagnosis.  A complete rationale 
for all opinions should be provided.

8.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


